Name: Commission Regulation (EC) NoÃ 2059/2005 of 16 December 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 17.12.2005 EN Official Journal of the European Union L 331/1 COMMISSION REGULATION (EC) No 2059/2005 of 16 December 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 17 December 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 16 December 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 49,3 204 55,1 212 92,7 999 65,7 0707 00 05 052 106,5 204 60,2 628 155,5 999 107,4 0709 90 70 052 131,8 204 113,3 999 122,6 0805 10 20 052 64,3 204 45,9 999 55,1 0805 20 10 052 63,2 204 58,8 999 61,0 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 73,5 220 34,8 400 80,1 464 143,2 624 90,4 999 84,4 0805 50 10 052 59,6 999 59,6 0808 10 80 096 18,3 400 94,6 404 98,3 720 66,9 999 69,5 0808 20 50 052 138,4 400 119,3 404 53,1 720 63,7 999 93,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.